Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.


Claims 22-41 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The following table displays a correspondence between 16/684,943 claims and U.S. 10,482,062 claims.


16/684,943
U.S. 10,482,062
22.  A method, comprising: obtaining, at a first query accelerator node of a plurality of query accelerator nodes associated with one or more data stores, a replica of a data item of a first data store of the one or more data stores; storing the replica at a cache at the first query accelerator node; and removing the replica from the cache without providing an indication of the removal to at least some other query accelerator nodes of the plurality of query accelerator nodes, wherein another replica of the data item is stored at least in another cache at a second query accelerator node of the other query accelerator nodes.

  6. A method, comprising: storing, by a first query accelerator node of a fleet of query accelerator nodes configured for a data store, wherein individual ones of the query accelerator nodes are executed at respective computing devices, a first replica of a first data item in a first local cache; storing, by a second query accelerator node of the fleet, a second replica of the first data item in a second local cache; in response to determining, at the first query accelerator node, that the first replica meets a first eviction criterion, removing the first replica from the first local cache without initiating a notification of the removal to the second query accelerator node; and in response to receiving, at the second query accelerator node after the first replica has been removed from the first local cache, a first read request for the first data item from a first client-side component of the data store, transmitting at least a portion of the second replica to the first client-side component from the second local cache. 
   
23. The method as recited in claim 22, wherein said removing the replica is responsive to determining, at the first query accelerator node, that the data item meets an eviction criterion, wherein the eviction criterion comprises one or more of: (a) a criterion based on a time at which the data item was accessed, (b) a time-to-live criterion, (c) a size criterion, (d) a locality criterion or (e) a criterion based on a property of a client-side component of an acceleration service.

7. The method as recited in claim 6, wherein the first eviction criterion comprises one or more of: (a) a least-recently-used criterion, (b) a shortest time-to-live criterion, (c) a data item size-based criterion, (d) a criterion based on a property of a client-side component on whose behalf the first replica is stored in the first local cache, or (e) a locality-based criterion. 

26.  The method as recited in claim 22, further comprising:
storing another replica of the data item at another cache at a second query accelerator node of the plurality of query accelerator nodes, wherein the other cache at the second query accelerator node differs from the cache at the first query accelerator node in one or more of: (a) a type of storage device used, (b) a performance capability or (c) a size.

8. The method as recited in claim 6, wherein the first local cache differs in size from the second local cache. 
    9. The method as recited in claim 6, wherein the first local cache comprises at least one persistent storage device, and wherein the second local cache does not comprise a persistent storage device. 

27. The method as recited in claim 22, wherein the plurality of query accelerator nodes comprises a master node and one or more non-master nodes, wherein the master node is configured to respond to write requests and read requests, and wherein the first query accelerator node is a non-master node, the method further comprising:
requesting another replica of the data item from the master node by the first query accelerator node.
10. The method as recited on claim 6, further comprising: in response to receiving, by the first query accelerator node after the first replica has been removed from the first local cache, a second read request for the first data item, obtaining another replica of the first data item from a first source identified according to a first read miss processing rule; and in response to receiving, by the second query accelerator node after the second replica has been removed from the second local cache, a third read request for the first data item, obtaining a different replica of the first data item from a second source identified according to a second read miss processing rule. 
    11. The method as recited in claim 10, wherein the data store comprises a plurality of storage nodes, wherein the fleet of query accelerator nodes comprises a master node and a plurality of non-master nodes, wherein the master node is configured to respond to write requests and read requests, wherein the non-master nodes are configured to respond to read requests, wherein the first query processing node is a non-master node, and wherein the first source comprises one of: (a) the master node, (b) a particular storage node of the plurality of storage nodes, or (c) a non-master node of the plurality of non-master nodes. 

29.  A system, comprising:
a plurality of query accelerator nodes implemented at respective computing devices, including a first query accelerator node, wherein the one or more query accelerator nodes are associated with one or more data stores;
wherein the first query accelerator node is configured to: obtain a replica of a data item of a first data store of the one or more data stores; store the replica in a cache at the first query accelerator node; and remove the replica from the cache without providing an indication of the removal to at least the second query accelerator node of the plurality of query accelerator nodes wherein another replica of the data item is stored at least in another cache at the second query accelerator node

1. A system, comprising: a plurality of query accelerator nodes associated with a first data store of a provider network, including a first query accelerator node implemented at a first computing device, a second query accelerator node implemented at a second computing device, and a third query accelerator node implemented at a third computing device; wherein the first query accelerator node is configured to: in response to determining that a first data item requested by a client of the first data store is not present in a first local cache, store, in the first local cache, contents of the first data item obtained from one or more storage nodes of the first data store; and initiate a propagation of respective replicas of the first data item to at least the second and third query accelerator nodes; wherein the second query accelerator node is configured to: store a first replica of first data item, received from the first query accelerator node, in a second local cache; in response to determining that the first replica meets a first eviction criterion, remove the first replica from the second local cache without coordinating the removal of the first replica with the first query accelerator node; and in response to receiving a particular read query for the first data item after removing the first replica, obtain another replica of the first data item from a first source selected according to a first read miss processing rule; and wherein the third query accelerator node is configured to: store a second replica of the first data item, received from the first query accelerator node, in a third local cache; in response to determining that the second replica meets a second eviction criterion, remove the second replica from the third local cache; and in response to receiving a different read query for the first data item after removing the second replica, obtain an additional replica of the first data item from a different source. 

30.The system as recited in claim 29, wherein the replica is removed from the cache in response to determining, at the first query accelerator node, that the data item meets an eviction criterion, wherein the eviction criterion comprises one or more of: (a) a criterion based on a time at which the data item was accessed, (b) a time-to-live criterion, (c) a size criterion, (d) a locality criterion or (e) a criterion based on a property of a client- side component of an acceleration service.

  2. The system as recited in claim 1, wherein the first eviction criterion comprises one or more of: (a) a least-recently-used criterion, (b) a shortest time-to-live criterion, (c) a data item size-based criterion, (d) a criterion based on a property of a client-side component on whose behalf the first replica is stored in the second local cache, or (e) a locality-based criterion. 
   
31. The system as recited in claim 29, further comprising one or more control plane components of an acceleration service, wherein the one or more control plane components are configured to:
instantiate at least one query accelerator node of the plurality of query accelerator nodes in response to a programmatic request.

3. The system as recited in claim 1, further comprising a control-plane component of a query acceleration service, wherein the one or more storage nodes comprise a first multi-tenant storage node, wherein the first multi-tenant storage node comprises (a) a first set of data items stored on behalf of a first client account and (b) a second set of data items stored on behalf of a second client account, wherein the control-plane component is configured to: receive, from a client-side component associated with the first client account, a request to instantiate the plurality of query accelerator nodes; instantiate the plurality of query accelerator nodes in single-tenant mode on behalf of the first client account; and store metadata indicating that access to the plurality of query accelerator nodes is to be restricted to client-side components associated with the first client account. 

33. The system as recited in claim 29, 
wherein the other cache at the second query accelerator node differs from the cache at the first query accelerator node in one or more of: (a) a type of storage device used, (b) a performance capability or (c) a size.

  5. The system as recited in claim 1, wherein the second local cache differs from the third local cache in one or more of: (a) a performance capability, (b) a size, or (c) a type of storage device. 

36. One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to:
obtain, at a first query accelerator node of a plurality of query accelerator nodes associated with
one or more data stores, a replica of a data item of a first data store of the one or more data stores;
store the replica in a cache at the first query accelerator node; and
remove the replica from the cache without providing an indication of the removal to at least some other query accelerator nodes of the plurality of query accelerator nodes, wherein another replica of the data item of the data item is stored at least in another cache at a second query accelerator node of the other query accelerator nodes. 
  16. A non-transitory computer-accessible storage medium storing program instructions that when executed on one or more processors implements a particular query accelerator node of a fleet of query accelerator nodes associated with a data store, wherein the particular query accelerator node is configured to: obtain a first replica of a first data item of the data store; store the first replica in a first local cache; in response to determining that the first replica meets a first eviction criterion, remove the first replica from the first local cache without initiating a notification of the removal to another query accelerator node of the fleet; and in response to receiving a first read query from a client-side component of the data store, wherein the first query comprises a first query predicate, determine, based at least in part on an examination of the first local cache, that a response to the first read query can be generated using one or more objects stored in the first local cache, wherein the one or more objects were stored in the first local cache in response to receiving a different read query with a different query predicate; and transmit, to the first client-side component, a response corresponding to the first read query without communicating with a storage node of the data store. 

37. The one or more non-transitory computer-accessible storage media as recited in claim 36, wherein the replica is removed from the cache in response to determining, at the first query accelerator node, that the data item meets an eviction criterion, wherein the eviction criterion comprises one or more of: (a) a criterion based on a time at which the data item was accessed, (b) a time-to-live criterion, (c) a size criterion, (d) a locality criterion or (e) a criterion based on a property of a client-side component of an acceleration service.

17. The non-transitory computer-accessible storage medium as recited in claim 16, wherein the first eviction criterion comprises one or more of: (a) a least-recently-used criterion, (b) a shortest time-to-live criterion, (c) a data item size-based criterion, (d) a criterion based on a property of a client-side component on whose behalf the first replica is stored in the first local cache, or (e) a locality-based criterion. 

38.  The one or more non-transitory computer-accessible storage media as recited in claim 36, wherein the cache at the first query accelerator node comprises at least a portion of a persistent storage device.

19. The non-transitory computer-accessible storage medium as recited in claim 16, wherein the local cache comprises a persistent storage device. 

39. The one or more non-transitory computer-accessible storage media as recited in claim 36, wherein at least the first query accelerator node is configured at an acceleration service, and wherein one or more data stores comprise at least one of: (a) a file system, (b) a data store configured at least in part at a premise of a client of the acceleration service, or (c) a data store configured at least in part at a third-party premise.

21. The non-transitory computer-accessible storage medium as recited in claim 16, wherein the fleet is associated with a plurality of data stores including one or more of: (a) a file system, (b) a second data store implemented at premises owned by a customer on whose behalf the fleet is established or (c) a third data store implemented at least in part at third-party premises. 



40. The one or more non-transitory computer-accessible storage media as recited in claim 36, storing further program instructions that when executed on or across one or more processors cause the one or more computer systems to:
submit, from the first query accelerator node after removal of the replica from the cache,
a request for another replica of the data item to the  second query accelerator node of the plurality of query accelerator nodes, wherein the plurality of query accelerator nodes includes a master node configured to respond to write requests and read requests, and wherein the second query accelerator node is not the master node.


         18. The non-transitory computer-accessible storage medium as recited in claim 16, wherein the data store comprises a plurality of storage nodes, wherein the fleet of query accelerator nodes comprises a master node and a plurality of non-master nodes, wherein the master node is configured to respond to write requests and read requests, wherein the non-master nodes are configured to respond to read requests, wherein the particular query accelerator node is designated as a non-master node, wherein the particular query accelerator node is configured to: in response to receiving, after the first replica has been removed from the first local cache, a read request for the first data item, obtaining another replica of the first data item from a first source identified according to a first read miss processing rule, wherein the first source comprises one of: (a) the master node, (b) a particular storage node of the plurality of storage nodes, or (c) a non-master node of the plurality of non-master nodes. 

41.  The one or more non-transitory computer-accessible storage media as recited in claim 36, wherein the one or more data stores include a first data store and a 
second data store, and wherein the one or more non-transitory computer-accessible storage media store further program instructions that when executed on or across one or more processors cause the one or more computer systems to: submit, from the first query accelerator node to the first data store, a first request directed to a first group of one or more data items, wherein the first request is formatted in a first language of the first data store; and submit, from the first query accelerator node to the second data store, a second request directed to a second group of one or more data items, wherein the second request is formatted in a second language of the second data store, and wherein the second language differs from the first language. 

20. The non-transitory computer-accessible storage medium as recited in claim 16, wherein the fleet is associated with a plurality of data stores comprising (a) an instance of a relational database and (b) an instance of a non-relational database, and wherein the particular query accelerator node is configured to: format, in response to receiving a second read query from the client-side component, (a) a first back-end read request for a data item of the relational database according to a first query language of the relational database and (b) a second back-end read request for a data item of the non-relational database according to a different query language of the non-relational database; transmit (a) the first back-end read request to the instance of the relational database and (b) the second back-end read request to the instance of the relational database; and store respective results of the first and second back-end read requests in the first local cache. 




Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, and 16-21 of U.S. Patent No.10, 482,062. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3,5-11,16-21 of U.S. Patent No.10,482,062 contains every element of claims 22-23,26-27,29-31,33,36-41 of the instant application.

“A latter patent claim is not patently distinct from an earlier patent claim if the latter claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F. 3d at 1437, 46 USPQ2d at 1233 (Fed. Cir.1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).



Response to Arguments

Examiner acknowledges the Applicant’s request to hold in abeyance the double patenting rejection.
Applicant’s arguments, see page 8-12, section 12, filed April 14, 2022, with respect to claims 22-41 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 22-41 has been withdrawn. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        May 13, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167